DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maegen W. Stokes on 6/9/2021.

Claim 14 of the application has been amended as follows: 

	In claim 14, lines 3 - 4 have been amended to recite “at least one coil member capable of being arranged  within a lumen  of the catheter”.

Allowable Subject Matter
Claims 1 - 3, 5 - 14, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: as noted in applicant’s arguments filed 5/17/2021 (see second and third pages), the prior art of record, either alone or in combination, fails to teach or reasonably suggest the claimed outwardly extending projections including a cross-sectional shape comprising a combination of a triangle having a non-arcuate edge and at least one of an ellipse or a quadrilateral, with each of the non-arcuate edges define a vertex at which two sides of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793